 NOVI AMERICAN INC.-ATLANTANovi American Inc.-Atlanta and International Leath-er Goods, Plastics and Novelty Workers Union,AFL-CIO, Petitioner. Case I0-RC-I 1136January 25, 1978DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEPursuant to the provisions of a Stipulation forCertification Upon Consent Election, executed bythe parties and approved by the Regional Directorfor Region 10 on July 7, 1977, an election by secretballot was conducted on July 27, 1977, among theemployees in the appropriate unit. Upon the conclu-sion of the election a tally of ballots was furnished tothe parties in accordance with the Board's Rules andRegulations, Series 8, as amended. The tally ofballots showed that, of approximately 53 eligiblevoters, 24 cast ballots for the Petitioner, 20 castballots against the Petitioner, 4 ballots were chal-lenged, and 2 were void. The challenged ballots weresufficient in number to affect the results of theelection. No objections to the conduct of the electionor to conduct affecting the results of the electionwere filed.Pursuant to Section 102.69 (d) of the Board's Rulesand Regulations, the Regional Director for Region10, on August 5, 1977, issued an "Order DirectingHearing on Challenged Ballots and Notice of Hear-ing" in which he ordered the designated HearingOfficer to prepare and cause to be served on theparties a report containing resolutions of the credibil-ity of the witnesses, findings of fact, and recommen-dations to the Board as to the disposition of saidchallenges.Pursuant thereto, a hearing was held before Hear-ing Officer Diane B. Williams of the National LaborRelations Board. On September 8, 1977, the HearingOfficer issued her report and recommendations onchallenged ballots in which she overruled the chal-lenges to the ballots of M. D. Southerland, D. C.Goodnight, J. M. Jones, and Mark Johnston. There-after, the Petitioner filed timely exceptions to theHearing Officer's report, contending that the Hear-ing Officer erred in overruling the challenges to theballots of all the above-named individuals.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.I In view of our disposition of the challenge to the ballot of MarkJohnston, the three remaining challenged ballots are insufficient in number234 NLRB No. 52The Board has considered the entire record in thiscase and makes the following findings:i. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(cX 1) and2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All production and maintenance employees em-ployed by the Employer at its Chamblee, Georgia,facility, including all shipping and receiving em-ployees, but excluding all office clericals, profes-sional employees, guards, and supervisors asdefined in the Act.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered therecord, including the Hearing Officer's report andrecommendations on challenged ballots, the Petition-er's exceptions and brief, and the Employer's replybrief in response to the Petitioner's exceptions. Forthe reasons set out below, we find merit in thePetitioner's exception to the Hearing Officer's recom-mendation overruling the challenge to the ballot ofMark Johnston and, therefore, we shall sustain thechallenge to his ballot.'The ballot of Mark Johnston was challenged by theBoard agent conducting the election held hereinbecause his name did not appear on the list ofeligible voters. The Hearing Officer overruled thechallenge, finding that Mark Johnston did notpossess special benefits that allied his interest withthat of management. For the reasons set forthhereinafter, we disagree.The record reveals the regional manager, CharlesM. Johnston, exercises overall supervisory authorityat the Employer's facility in Chamblee, Georgia.2Hisson, Mark Johnston, who is also on the Employer'spayroll, is a 17-year-old high school student residingin his father's home.According to the testimony of Charles M. John-ston, Mark Johnston commenced working for theto affect the results of the election herein. Inasmuch as they are notdeterminative, we find it unnecessary to pass upon them.2 Charles M. Johnston, however, does not own any of the Employer'sstock.421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer in the summer of 1976 at the age of 16. Upuntil the time that Mark was hired, the Employer hadnever hired an employee under the age of 17. Inresponse to the Hearing Officer's query as to whyMark Johnston was hired at that age, Charles M.Johnston replied: "Well, there was work that hecould do in the summer and it was a means of givinghim some employment." 3Mark Johnston terminated his employment whenschool began in the fall of 1976, but returned to workduring the months of October, November, andDecember of that year. When asked if his son'sreturn "coincided with school vacation," Charles M.Johnston stated: "It quite possibly could have. I [sic]may better have coincided with his need for money."After another break in his employment, Mark John-ston resumed working for the Employer on June 12,1977, and continued to work a regular schedulethroughout that summer. The record indicates that atthe time of the hearing held herein, he was expectedto continue his employment, on a full-time basis,when school commenced in the fall of 1977.Although Mark Johnston's rate of pay is the sameas that of the other employees in the shipping andreceiving department who perform similar work, and,although he receives the same fringe benefits, he isthe only regular employee paid out of the Employer's"contract labor" ledger. The evidence indicates thatnormally only new employees, who commence em-ployment after a pay period has already begun, arepaid out of this ledger. Thereafter, new employeesare placed on the regular payroll and all the usualpayroll taxes are automatically deducted. When hewas first questioned as to why Mark Johnston waspaid out of the "contract labor" ledger, Charles M.Johnston stated: "in a calendar year, [he] will notmake sufficient money to pay income tax," and that,under these conditions, "I'd rather not deduct it." Helater testified, however, that it was the decision of theEmployer's office manager to pay Mark Johnstonout of this fund, rather than his own. Whoeveractually made the decision to pay Mark Johnston outof the "contract labor" ledger, the record indicatesthat Mark's father expected his son to make enoughmoney in 1977 to pay income tax. Notwithstandingthis expectation, the Employer continued to payMark out of the "contract labor" fund in 1977, atleast up until the time of the hearing held herein. Asa result of being paid in this manner, Mark Johnstonis not carried on the Employer's regular payroll andconsequently neither social security nor income taxesare deducted from his paychecks. In contrast, thetwo other high school students who were employedat the time of the election herein, appear to have3 The record reveals that it was not until 1977 that the Employer beganto hire individuals below the age of 17 for summer employment.been carried on the Employer's regular payroll sincetheir names were included on the eligibility list whichhad been prepared from that payroll.As noted above, Mark Johnston is expected tocontinue his employment during the 1977-78 schoolyear. The record discloses that, in order to accommo-date him in this regard, the Employer will almostcertainly adjust his hours of employment so as not toconflict with his school schedule. In fact, the recordindicates that his hours will not coincide with eitherof the Employer's two regularly scheduled shifts.While four other employees work hours which areslightly different than the regular shift hours, it isclear that they do so at the request of the Employerand not of their own volition. Although the Employ-er contends that other employees would be grantedthe privilege of adjusting their working hours forpersonal reasons, if they so requested, it was unableto name any employee, other than Mark Johnston, towhom this privilege had actually been extended.It is a settled principle that the "mere coincidenceof a family relationship between an employee and amember of management does not, without a showingof special status for the employee, warrant theexclusion of that employee from a bargaining unitwhere the employee's inclusion in the unit would beotherwise appropriate." 4Applying this principle to the instant case, weconclude, contrary to the Hearing Officer, that MarkJohnston does, in fact, possess a special status thatallies his interest with that of management and,therefore, we shall sustain the challenge to his ballot.In so concluding, we rely principally on the fact thathe is paid in a manner, unlike that of the otheremployees, which clearly operates to his benefit. Inaddition, we rely on the following as further indiciaof Mark Johnston's special status: (I) he was hired atage 16, at a time prior to that when the Employerregularly began to hire employees of that age; (2) hewas reemployed during the fall of 1976, duringschool vacations or whenever he was in "need ofmoney;" and (3) at the time of the hearing heldherein, it appeared as if only he, out of all theEmployer's employees, would be able to adjust hisworking nours in the future in order to suit hispersonal convenience. In reaching our conclusionherein, we have taken into account the fact that all ofthe privileges enumerated above were afforded toMark Johnston with the knowledge and approval ofhis father, Charles M. Johnston. Under these circum-stances, we reverse the finding of the Hearing Officerthat Mark Johnston does not enjoy any specialbenefits as a result of his relationship with theEmployer's regional manager.4 Weyerhauser Company, Soft Disposable Division, 211 NLRB 1012(1974); see also Pargas of Crescent City, Inc., 194 NLRB 616(1971).422 NOVI AMERICAN INC.-ATLANTAAccordingly, since the Petitioner has received amajority of the ballots cast, we shall certify thePetitioner as the collective-bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International LeatherGoods, Plastics and Novelty Workers Union, AFL-CIO, and that, pursuant to Section 9(a) of the Act,the foregoing labor organization is the exclusiverepresentative of all the employees in the followingappropriate unit for the purpose of collective bar-gaining and with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment:All production and maintenance employeesemployed by the Employer at its Chamblee,Georgia facility, including all shipping and receiv-ing employees, but excluding all office clericalemployees, professional employees, guards, andsupervisors as defined in the Act.423